Exhibit 10.43



KAYAK SOFTWARE CORPORATION
2012 EQUITY INCENTIVE PLAN


RESTRICTED STOCK UNITS


AWARD AGREEMENT


THIS AGREEMENT dated as of _________ __, 201_ between KAYAK Software
Corporation, a corporation organized under the laws of the State of Delaware
(the “Company”), and __________ (the “Participant”), a director of the Company.
Capitalized terms used but not defined herein have the meaning ascribed thereto
in the Company's 2012 Equity Incentive Plan (as the same may be amended from
time to time, the “Plan”).


1.    Grant of Award. Pursuant to and subject to the Plan, the Company grants to
the Participant an award (the “Award”) for 6,731 restricted stock units
(“Restricted Stock Units”), each representing the right to receive one share of
Class A Common Stock(the “Stock”) on and subject to the terms and conditions set
forth herein. The Grant Date of this Award is as of [GRANT DATE] (the “Grant
Date”).


2.    Rights of Restricted Stock Units. Unless and until the vesting conditions
of the Award have been satisfied and the Participant has received the shares of
Stock in accordance with the terms and conditions described herein, the
Participant shall have none of the attributes of ownership with respect to such
shares of Stock. The Participant is not entitled to receive voting rights or
dividend equivalent payments on the Restricted Stock Units.


3.    Vesting and Delivery of Shares. As of the Grant Date, the Award is vested
as to ____ shares of the Stock. Subject to Section 4 below, the remaining shares
of Stock shall vest as follows:


Date
Number of Shares
 
 
 
 
 
 
 
 





For purposes of clarity, each vesting date is the close of the Restriction
Period (within the meaning of the Plan) with respect to the shares of Stock
vesting on such date. Vested Stock will be settled in accordance with, and
subject to the provisions of, Section 10 of the Plan promptly following the
applicable vesting date with (a) 65% of the aggregate Market Value of the Stock
which has vested on such date being settled as shares of Stock (rounded up to
the nearest whole share) and (b) the remaining aggregate Market Value being
settled in cash (with Market Value, in the case of clause (a) and clause (b)
being determined as of such vesting date); provided in any event such settlement
shall occur no later than 2½ months following the calendar year in which such
portion of the Restricted Stock Units became vested (or any earlier date, after
vesting, required to avoid characterization as non-qualified deferred
compensation under Section 409A of the Code). In connection with the delivery of
the Stock underlying vested Restricted Stock Units, par value will be deemed
paid for each such share by past services rendered by the Participant.


4.    Duration of Award and Termination of Business Relationship. This Award
will expire, and in the case of clauses (ii) and (iii) vesting shall immediately
cease, upon the earlier of (i) the delivery of all Stock (and if applicable,
cash) with respect to vested Restricted Stock Units granted pursuant to this
Agreement or (ii) if the Participant is a member of the Board as of the Grant
Date, the termination of the Participant’s status as a member of the Board or
(iii) if the Participant is an employee of, or consultant to, the Company and or
one of its Affiliates as of the Grant Date, the termination of the Participant’s
employment or consulting relationship with

 


A/75115990.5

--------------------------------------------------------------------------------



the Company and its Affiliates. Termination of employment or Board membership
shall not result in expiration or the cessation of vesting if the Participant is
then or immediately becomes employed by the Company or a member of the Board.


5.    Transfer of Award. Except as provided in the Plan, no right hereunder
related to the Restricted Stock Units and no rights hereunder to the underlying
Stock shall be transferable, sold, pledged, assigned or otherwise alienated or
hypothecated (except by will or the laws of descent and distribution) until such
time, if ever, as the Stock is earned and delivered.


6.    Incorporation of Plan Terms. This Award is granted subject to all of the
applicable terms and provisions of the Plan, including but not limited to
Section 8 of the Plan, “Adjustment Provisions,” and the limitations on the
Company's obligation to deliver Restricted Stock Units or the underlying Stock
upon vesting set forth in Section 10 of the Plan, “Settlement of Awards.” The
Participant acknowledges receipt of a copy of the Plan and represents that he or
she is familiar with the terms and provisions thereof, and hereby accepts the
Award subject to all of the terms and provisions hereof and thereof.


7.    Other Provisions


(a)    This Award does not give the Participant any right to continue the
Participant’s business relationship with the Company or any of its Affiliates,
or limit, in any way, the right of the Company or its Affiliates to terminate
the Participant’s business relationship, at any time, for any reason not
specifically prohibited by law.


(b)    The Company is not liable for the non-issuance or non-transfer, nor for
any delay in the issuance or transfer of any shares of Stock due to the
Participant with respect to vested Restricted Stock Units granted pursuant to
this Award which results from the inability of the Company to obtain, from each
regulatory body having jurisdiction, all requisite authority to issue or
transfer shares of Stock of the Company if counsel for the Company deems such
authority necessary for the lawful issuance or transfer of any such shares.
Acceptance of this Award constitutes the Participant’s agreement that the
Restricted Stock Units and Stock subsequently acquired hereunder, if any, will
not be sold or otherwise disposed of by the Participant in violation of any
applicable securities laws or regulations.


(c)    The Award and entitlement to Restricted Stock Units and Stock are subject
to this Agreement and the Participant’s acceptance hereof shall constitute the
Participant’s agreement to any administrative regulations of the Committee. In
the event of any inconsistency between this Agreement and the provisions of the
Plan, the provisions of the Plan shall prevail.


(d)    All decisions of the Committee upon any questions arising under the Plan
or under these terms and conditions shall be conclusive and binding, including,
without limitation, those decisions and determinations to adjust the Award made
by the Committee pursuant to the authority granted under the Plan.


(e)    The Participant is responsible for any filings required under Section 16
of the Securities Exchange Act of 1934, as amended, and the rules thereunder.


(f)    The Company reserves the right to impose other requirements on the
Grantee’s participation in the Plan, on the Award and on any Stock acquired
under the Plan, to the extent the Company determines it is necessary or
advisable in order to comply with local law or facilitate the administration of
the Plan, and to require the Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.


8.     Miscellaneous. This Agreement shall be construed and enforced in
accordance with the laws of the Commonwealth of Massachusetts, without regard to
the conflict of laws principles thereof and shall be binding upon and inure to
the benefit of any successor or assign of the Company and any executor,
administrator, trustee, guardian, or other legal representative of the
Participant. This Agreement may be executed in one or more

 


A/75115990.5

--------------------------------------------------------------------------------



counterparts all of which together shall constitute but one instrument. The
provisions of this Agreement are severable and if any one or more provisions are
determined to be illegal or otherwise unenforceable, in whole or in part, the
remaining provisions shall nevertheless be binding and enforceable.


9.    Tax Consequences.


(a)    Pursuant to Section 10.7 of the Plan, the Participant authorizes the
Company to withhold in accordance with applicable law any taxes required to be
withheld by federal, state or local laws as a result of the vesting or issuance
of Restricted Stock Units or Stock pursuant to this Award. If the Participant so
elects in accordance with such procedures as the Committee may establish, and
unless the Committee expressly disallows in a particular instance, any
withholding obligations may be settled in shares of Stock otherwise to be issued
in settlement of vested Stock, based on the Market Value of the Stock as of the
date withholding is required, provided, however, that not more than the legally
required minimum withholding shall be settled with shares of Stock. Furthermore,
in the event of any determination that the Company has failed to withhold a sum
sufficient to pay all withholding taxes due in connection with the vesting or
issuance of Restricted Stock Units or Stock pursuant to this Award, the
Participant agrees to pay the Company the amount of such deficiency in cash
within five (5) days after receiving a written demand from the Company to do so,
whether or not the Participant is an employee of the Company at that time.


(b)    The Company is not providing any tax, legal or financial advice, nor is
the Company making any recommendations, regarding the Participant’s
participation in the Plan, or the Participant’s acquisition of the Restricted
Stock Units or the underlying Stock to be issued hereunder or upon the sale or
other disposition of such Stock. The Participant is hereby advised to consult
with his or her own personal tax, legal and financial advisors regarding his or
her participation in the Plan before taking any action related to the Plan.


(c)    All amounts earned and paid pursuant to this Agreement are intended to
be paid in compliance with, or on a basis exempt from, Section 409A of the
Code.  This Agreement, and all terms and conditions used herein, shall be
interpreted and construed consistent with that intent.  However, the Company
does not warrant all such payments will be exempt from, or paid in compliance
with, Section 409A.  The Participant bears the entire risk of any adverse
federal, state or local tax consequences and penalty taxes which may result from
payments made on a basis contrary to the provisions of Section 409A or
comparable provisions of any applicable state or local income tax laws.









 


A/75115990.5

--------------------------------------------------------------------------------

Exhibit 10.43

IN WITNESS WHEREOF, the parties have executed this Agreement as a sealed
instrument as of the date first above written.




KAYAK SOFTWARE CORPORATION:




____________________________________
By:    Daniel Stephen Hafner    
Title: Chief Executive Officer






____________________________________
[Participant]




Address: _______________
_______________________
_______________________





A/75115990.5